TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00554-CV



                                     In re Anselon Harrington




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Anselon Harrington has filed a petition for writ of mandamus challenging

the trial court’s order abating his suit against the real parties in interest and compelling arbitration

of his claims. See Tex. R. App. P. 52.8. Having reviewed relator’s filings, the response, and the

record provided, we deny relator’s petition for mandamus relief. See id. R. 52.8(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: October 17, 2014